Ingraham, P. J. (dissenting):
The language of this will disposing of the testator’s residuary estate is somewhat peculiar. There is a devise of a life estate *91of this real property, and also a bequest of all the residuary personal estate for the life of his wife. She is to have this real and personal estate “to have and to hold during the term of her natural life, and to have the entire income therefrom; ” and then follows the clause, “ subject, however, to my said wife giving a home to my daughter Eachel, so long as my said daughter desires to remain at home.” The situation that existed was, that the principal property in which the wife had a life estate was a tenement house in which he and his wife and daughter had resided. Undoubtedly the testator contemplated that his wife would continue to reside in the apartment that had been before occupied and that it was at this apartment at which the daughter was to be given a home; and this is emphasized by the subsequent clause which provided that if his wife should remarry or go abroad to live the property should he divided between his children. If from any cause the wife was unable to maintain this home, if the income was not sufficient to pay the interest on the incumbrances of the property, or there was no money of the estate from which to maintain the said home in which the daughter was to share, it would seem reasonable that the wife was to be relieved from this obligation. She was to give a home to his daughter Eachel, and was to provide a home as best she could for the testator’s son Harry if he needed it. I, therefore, concur with Mr. Justice Laughlin that the obligation to furnish a home, either for Eachel or Harry, depended upon the defendant being able to maintain a home at which the daughter or son could live. This, however, was merely a charge upon the estate devised. There was no trust, and the effect of an acceptance of the estate subject to the charge was to impose a legal obligation upon the defendant to furnish the plaintiff with a home. If the defendant refused to furnish such a home and the circumstances imposed such an obligation upon her, then I think the only remedy that the plaintiff had was an action at law to recover the amount which it would cost her to furnish herself with such a home as was contemplated by the testator. Equity had no jurisdiction to interfere.
I think, therefore, that this judgment in the form in which it was presented was erroneous.